UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1047



MARCELLIN W. DJOUMGOUE,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General of the United States,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 31, 2008                  Decided:   August 25, 2008


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ana T. Jacobs, ANA T. JACOBS & ASSOCIATES, P.C., Washington, D.C.,
for Petitioner.   Gregory G. Katsas, Assistant Attorney General,
John S. Hogan, Senior Litigation Counsel, Jaesa Woods McLin, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marcellin W. Djoumgoue, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)      dismissing      his     appeal   from   the    immigration

judge’s order denying his applications for asylum, withholding from

removal    and   withholding      under     the    Convention     Against    Torture

(“CAT”).      Djoumgoue     claims       the     Board   erred    in   adopting   the

immigration judge’s adverse credibility finding. He also claims he

submitted    substantial        evidence       entitling   him    to    asylum.    In

addition, Djoumgoue challenges the Board’s denial of his motion to

file   a    brief   out    of     time     and    his    subsequent      motion   for

reconsideration of the denial.                 Finding no error, we deny the

petition for review.

            The INA authorizes the Attorney General to confer asylum

on any refugee.     8 U.S.C. § 1158(a) (2006).              It defines a refugee

as a person unwilling or unable to return to his native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”                 8 U.S.C. § 1101(a)(42)(A)

(2006).    “Persecution involves the infliction or threat of death,

torture, or injury to one’s person or freedom, on account of one of

the enumerated grounds . . . .”            Li v. Gonzales, 405 F.3d 171, 177

(4th Cir. 2005) (internal quotation marks and citations omitted).




                                         - 2 -
            An alien “bear[s] the burden of proving eligibility for

asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir. 2006)

(citing 8 C.F.R. § 1208.13(a) (2008)), and can establish refugee

status based on past persecution in his native country on account

of a protected ground.         8 C.F.R. § 1208.13(b)(1).              “An applicant

who demonstrates that he was the subject of past persecution is

presumed to have a well-founded fear of persecution.”                      Ngarurih v.

Ashcroft, 371 F.3d 182, 187 (4th Cir. 2004).                   Without regard to

past persecution, an alien can establish a well-founded fear of

persecution on a protected ground.               Id. at 187.    The well-founded

fear   standard     contains    both    a    subjective       and     an    objective

component.    The objective element requires a showing of specific,

concrete    facts   that   would   lead      a    reasonable    person        in   like

circumstances to fear persecution.             Gandziami-Mickhou v. Gonzales,

445 F.3d 351, 353 (4th Cir. 2006).               “The subjective component can

be met through the presentation of candid, credible, and sincere

testimony demonstrating a genuine fear of persecution. . . . [It]

must have some basis in the reality of the circumstances and be

validated with specific, concrete facts . . . and it cannot be mere

irrational apprehension.”        Li, 405 F.3d at 176 (internal quotation

marks, alterations, and citations omitted).

            Credibility    findings         are    reviewed     for     substantial

evidence.    A trier of fact who rejects an applicant’s testimony on

credibility grounds must offer “specific, cogent reason[s]” for


                                       - 3 -
doing so.        Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989)

(internal quotation marks and citations omitted).                          This court

accords broad, though not unlimited, deference to credibility

findings supported by substantial evidence.                    Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).                If the immigration judge’s

adverse credibility finding is based on speculation and conjecture

rather than specific and cogent reasoning, however, it is not

supported by substantial evidence.             Tewabe v. Gonzales, 446 F.3d

533, 538 (4th Cir. 2006).

            A    determination    regarding       eligibility        for   asylum   or

withholding of removal is affirmed if supported by substantial

evidence    on    the    record      considered     as     a    whole.        INS   v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).                Administrative findings

of fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.                8 U.S.C. § 1252(b)(4)(B)

(2006).    This court will reverse the Board only if “the evidence

. . . presented was so compelling that no reasonable factfinder

could     fail    to    find   the     requisite     fear       of    persecution.”

Elias-Zacarias, 502 U.S. at 483-84; see also Rusu v. INS, 296 F.3d

316, 325 n.14 (4th Cir. 2002).

            We find substantial evidence supports the immigration

judge’s    adverse      credibility    finding.          The    immigration     judge

provided specific and cogent reasons for finding Djoumgoue not

credible and the record does not compel a different result.


                                       - 4 -
          We further find no abuse of discretion in the Board’s

order denying Djoumgoue’s request to file a brief out of time.

Insofar as he claimed he was denied due process, we find he failed

to establish any prejudice.   See Rusu, 296 F.3d at 324; Farrokhi v.

INS, 900 F.2d 697, 703 n.7 (4th Cir. 1990).       Despite Djoumgoue’s

failure to file a timely brief, the Board reviewed the merits of

the appeal.   Djoumgoue failed to indicate what issues were ignored

because the Board did not have his brief.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 5 -